Order entered March 12, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01506-CR

                                ROYNECO HARRIS, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F16-76148-Y

                                         ORDER
       Before the Court is court reporter Vearneas Faggett’s March 6, 2019 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due on March 15, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE